DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/6/2017, and 9/5/2018 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-13, and specifically claim 5 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 requires the limitation that “at least one magnet guide element is insertable into each recess”.  Dependent claim 5 and the claims which depend off of claim 5 specifically inserted into each recess”.  Although at first glance the two claims appear to be worded differently Examiner is of the opinion that the scope of claim 5 is encompassed by the limitations of claim 1 seeing as one of ordinary skill would be required to insert at least one guide element into each recess in order to determine if it is in fact insertable or not.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 15-19, and specifically claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 14 requires the limitation that “at least one magnet guide element is insertable into each recess”.  Dependent claim 15 and the claims which depend off of claim 15 specifically 16-19 require that “at least one magnet guide element is inserted into each recess”.  Although at first glance the two claims appear to be worded differently Examiner is of the opinion that the scope of claim 15 is encompassed by the limitations of claim 14 seeing as one of ordinary skill would be required to insert at least one guide element into each recess in order to determine if it is in fact insertable or not.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14 & 20 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Conductix Wampfler (DE202013100530U1).
Conductix Wampfler discloses:
In regard to claim 1:
A cover device (Fig. 1 Items housing 7 and 10) for an electromagnetic coil (Figs 1 & 3-10 Items coils 9 & 11) configured for inductive transmission of energy between the electromagnetic coil and an electromagnetic counter-coil (Figs 1 & 3-10 & ABS and Pars. 43 and 47 on page 5 i.e. coils on vehicle and ground are identical), the cover device comprising: a cover at least partially configured as a housing  (Fig. 1 Items 7 & 10) for the electromagnetic coil (Figs 1 & 3-10 Items coils 9 & 11), wherein the cover is configured for attachment thereof to an undercarriage of a vehicle (Fig. 1 & Par. [0037] i.e. the housing of the secondary coil is arranged on the bottom of the vehicle i.e. designed for being fastened), and the cover incorporates a plurality of recesses (Figs. 4-6, 8 & 10 Items 17, 20 & 26 i.e. recesses) for magnet guide elements, wherein the recesses are configured such that at least one magnet guide element is insertable into each recess (Figs. 3, 7 & 9 Items 8 15, 18, 23 & 24 i.e. flux guiding units 8 and insertable rods).



An electromagnetic coil unit (Fig. 1 Items housing 7 and 10), comprising: an electromagnetic coil (Figs 1 & 3-10 Items coils 9 & 11) configured for inductive transmission of energy between the electromagnetic coil and an electromagnetic counter-coil (Figs 1 & 3-10 & ABS and Pars. 43 and 47 on page 5 i.e. coils on vehicle and ground are identical); a cover at least partially configured as a housing for the electromagnetic coil (Fig. 1 Items 7 & 10), wherein the electromagnetic coil is connected to the cover, the cover is configured for attachment thereof to an undercarriage of a vehicle (Fig. 1 & Par. [0037] i.e. the housing of the secondary coil is arranged on the bottom of the vehicle i.e. designed for being fastened), and the cover incorporates a plurality of recesses (Figs. 4-6, 8 & 10 Items 17, 20 & 26 i.e. recesses) for magnet guide elements, the recesses being configured such that at least one magnet guide element is insertable into each recess (Figs. 3, 7 & 9 Items 8 15, 18, 23 & 24 i.e. flux guiding units 8 and insertable rods).

In regard to claim 20:
 A vehicle, comprising: an undercarriage of the vehicle (Fig. 1 & Par. [0037]); an electromagnetic coil unit (Fig. 1 Items housing 7 and 10) attached to the undercarriage of the vehicle (Fig. 1 & Par. [0037] i.e. the housing of the secondary coil is arranged on the bottom of the vehicle i.e. designed for being fastened), wherein the electromagnetic coil unit comprises: an electromagnetic coil (Figs 1 & 3-10 Items coils 9 & 11) configured for inductive transmission of energy between the electromagnetic coil and an electromagnetic counter-coil (Figs 1 & 3-10 & ABS and Pars. 43 and 47 on page 5 i.e. coils on vehicle and ground are identical); a cover at least partially configured as a housing for the electromagnetic coil (Fig. 1 Items 7 & 10), wherein the electromagnetic coil is connected to the cover, the cover is configured for attachment thereof to an undercarriage of a vehicle (Fig. 1 & Par. [0037] i.e. the housing of the secondary coil is arranged on the bottom of the vehicle i.e. designed for being fastened), and the cover .

Claim(s) 1, 5, 6, and 10-16, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boys et al. (US 2012/0025602).

Boys discloses:
In regard to claim 1:
A cover device (Figs. 1, 7a & b, & 11-14) for an electromagnetic coil (Figs. 1, 7a & b, & 11-14 Item 17 & Par. [0075]) configured for inductive transmission of energy between the electromagnetic coil and an electromagnetic counter-coil (Figs. 1, 7a & b, & 11-14 Item 17 & Pars. [0001-0002]) the cover device comprising: a cover at least partially configured as a housing (Figs. 1, 7a & b, & 11-14 Item 36 i.e. grooves filled with coil) for the electromagnetic coil (Figs. 1, 7a & b, & 11-14 Item 17), wherein the cover is configured for attachment thereof to an undercarriage of a vehicle (Figs. 1, 7a & b, & 11-14 & Par. [0079] i.e. pick up coil for a vehicle typically being attached to the vehicle being used to charge EV), and the cover incorporates a plurality of recesses (Fig 12 Item 34 i.e. recesses) for magnet guide elements (Fig 12 & Par. [0075] i.e. recesses for ferrite rods or other permeable parts), wherein the recesses are configured such that at least one magnet guide element (Figs 12, 7A, 7B Item 24 & Par. [0075]) is insertable into each recess (Figs 12, 7A, 7B Item 24 & Par. [0075]).


further comprising: at least one magnet guide element inserted into each of the plurality of recesses (Fig. 12 Item 34 & Par. [0075]).  

In regard to claim 6:
 	wherein 14Attorney Docket No. 080437.PA352US the magnet guide elements are of cuboid design (Fig. 12 Item 34 & Par. [0075] i.e. cuboid shaped ferrite bars).

In regard to claim 10:
wherein the magnet guide elements are comprised of a soft magnetic material (Fig. 12 Item 34 & Par. [0075] i.e. cuboid shaped ferrite bars).  

In regard to claim 11:
 wherein the soft magnetic material is a ferrite material (Fig. 12 Item 34 & Par. [0075] i.e. cuboid shaped ferrite bars).  

In regard to claim 12:
further comprising: a screening plate for the cover (Fig. 12 Item 40 & Par. [0076] i.e. plate possibly coated with aluminum for shielding).  

In regard to claim 13:
The cover device as claimed in claim 5, wherein 15Attorney Docket No. 080437.PA352US the cover incorporates at least one fastener for attaching the cover to the undercarriage of the vehicle (Figs. 1, 7a & b, & 11-14 Item 40 & Par. [0076] i.e. base plate attaches by fastening).

An electromagnetic coil unit (Figs. 1, 7a & b, & 11-14), comprising: an electromagnetic coil (Figs. 1, 7a & b, & 11-14 Item 17 & Par. [0075]) configured for inductive transmission of energy between the electromagnetic coil and an electromagnetic counter-coil (Figs. 1, 7a & b, & 11-14 Item 17 & Pars. [0001-0002]); a cover at least partially configured as a housing (Figs. 1, 7a & b, & 11-14 Item 36 i.e. grooves filled with coil) for the electromagnetic coil (Figs. 1, 7a & b, & 11-14 Item 17), wherein the electromagnetic coil is connected to the cover (Figs. 1, 7a & b, & 11-14 Item 30), the cover is configured for attachment thereof to an undercarriage of a vehicle (Figs. 1, 7a & b, & 11-14 & Par. [0079] i.e. pick up coil for a vehicle typically being attached to the vehicle being used to charge EV), and the cover incorporates a plurality of recesses for magnet guide elements (Figs 12, 7A, 7B Item 24 & Par. [0075]), the recesses being configured such that at least one magnet guide element is insertable into each recess (Figs 12, 7A, 7B Item 24 & Par. [0075]).

In regard to claim 15:
further comprising: at least one magnet guide element inserted into each of the plurality of recesses (Fig. 12 Item 34 & Par. [0075]).

In regard to claim 16:
wherein the magnet guide elements are of cuboid design (Fig. 12 Item 34 & Par. [0075] i.e. cuboid shaped ferrite bars).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boys et al. (US 2012/0025602) in view of Kostal (DE102011106027A1).

In regard to claim 2:
Boys discloses the cover device as claimed in claim 1, wherein the cover is provided with respective fixing devices for each insertable magnet guide element (Fig. 12 Item 34 i.e. depressions).  
However, Boys is vague in its disclosure that these depressions are fixing devices.  
Kostal teaches a retaining frame (Figs. 1 & 2 Item 1) comprising clips which form the receptacles for ferrites in ferrite carriers (Figs. 1 & 2 Items 4a & 4b).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known alternative fastening system for ferrite parts in a holder for a coil arrangement or a cover device as taught by Kostal with the known inductive power transfer apparatus as disclosed by Boys as doing so would have yielded the predictable results of reducing costs and increasing speed of manufacturing.  




Modified Boys further teaches the cover device as claimed in claim 2, wherein each of the fixing devices is configured as a clamp (Figs. 1 & 2 Items 4a & 4b).  

In regard to claim 4:
Modified Boys further teaches the cover device as claimed in claim 3, wherein the clamp is provided with a slot and/or a clip (Figs. 1 & 2 Items 4a & 4b).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boys et al. (US 2012/0025602).

In regard to claim 20:
Boys discloses a vehicle, (Figs. 1, 7a & b, & 11-14 & Pars. [0001-0003] i.e. power pickups for vehicles) comprising: an undercarriage of the vehicle (Figs. 1, 7a & b, & 11-14 & Par. [0079] i.e. pick up coil for a vehicle typically being attached to the vehicle being used to charge EV); an electromagnetic coil (Figs. 1, 7a & b, & 11-14 Item 17 & Par. [0075]) unit attached to the undercarriage of the vehicle (Figs. 1, 7a & b, & 11-14 & Par. [0079] i.e. pick up coil for a vehicle typically being attached to the vehicle being used to charge EV), wherein the electromagnetic coil unit comprises: an electromagnetic coil (Figs. 1, 7a & b, & 11-14 Item 17 & Par. [0075]) configured for inductive transmission of energy between the electromagnetic coil and an electromagnetic counter-coil (Figs. 1, 7a & b, & 11-14 Item 17 & Pars. [0001-0002]); a cover at least partially configured as a housing (Figs. 1, 7a & b, & 11-14 Item 36 i.e. grooves filled with coil) for the electromagnetic coil (Figs. 1, 7a & b, & 11-14 Item 17), wherein the electromagnetic coil is connected to the cover (Figs. 1, 7a & b, & 11-14 Item 30), the cover is configured for attachment thereof to an undercarriage of a vehicle (Figs. 1, 7a & b, & 11-14 & Par. [0079] i.e. pick 
However, Boys is vague in its disclosure of wherein the undercarriage or components of the vehicle located in a region of the undercarriage delimit the plurality of recesses in the cover and the magnet guide elements insertable into the recesses.
It would have been an obvious matter of design choice to have the undercarriage or components of the vehicle located in a region of the undercarriage delimit the plurality of recesses in the cover and the magnet guide elements insertable into the recesses since Applicant has not disclosed that doing this solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well even if not delimited by the undercarriage of the vehicle.  

Allowable Subject Matter
Claims 7-9 & 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        


MW
3/25/2021